Citation Nr: 9933879	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-00 418	)	DATE
	)
	)


THE ISSUE

Whether a decision of November 2, 1990, by the Board of 
Veterans' Appeals, denying entitlement to service connection 
for tinnitus, should be revised or reversed on the grounds of 
clear and unmistakable error.  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1974.  

In May 1999, the Moving Party requested that the Board's 
November 2, 1990, decision, which denied entitlement to 
service connection for tinnitus, be reviewed to determine 
whether clear and unmistakable error (CUE) existed in the 
decision.  See 38 U.S.C.A. § 5109A (West 1991).  


FINDING OF FACT

The Board's decision of November 2, 1990, denying entitlement 
to service connection for tinnitus, did not involve clear and 
unmistakable error.  


CONCLUSION OF LAW

Revision or reversal of the Board's decision of November 2, 
1990, denying entitlement to service connection for tinnitus, 
is not warranted.  38 U.S.C.A. § 7111 (West 1991); 
38 C.F.R. § 20.1403 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes CUE, the prior decision 
shall be reversed or revised.  38 U.S.C.A. § 7111(a) (West 
1991).  

Applicable regulations provide that:  

CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that, when called to the 
attention of later reviewers, compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  Review for CUE in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made. 

To warrant revision of a Board decision 
on the grounds of CUE, there must have 
been an error in the Board's adjudication 
of the appeal which, had it not been 
made, would have manifestly changed the 
outcome when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be clear and unmistakable. 

Examples of situations that are not CUE include:  A new 
medical diagnosis that 'corrects' an earlier diagnosis 
considered in a Board decision; VA's failure to fulfill the 
duty to assist; and a disagreement as to how the facts were 
weighed or evaluated.  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403 (1999). 

In the instant case, the evidence of record at the time of 
the Board's November 2, 1990, decision included:  The 
veteran's service medical records; a statement received from 
the veteran in January 1989; a report of a VA audiological 
examination in May 1989; and a report of a VA medical 
examination in June 1989. 

The service medical records showed high-frequency hearing 
loss in the right ear on audiometric testing in January 1973 
and May 1974, but showed hearing status of the right ear to 
be within normal limits at an examination for separation in 
July 1974.  The service medical records were entirely 
negative for complaints or findings of tinnitus. 

In the statement received in January 1989, the veteran said 
that he had had constant tinnitus since he was near an 
exploding rocket in combat in Vietnam.  

At the VA audiological examination in May 1989, tinnitus was 
matched in both ears at 8,000 Hertz.  

At the VA medical examination in June 1989, the veteran gave 
a history of decreased hearing and tinnitus dating back to 
the mid-1960s after he served around loud artillery noise.  
On examination, both eardrums were normal, tuning fork tests 
revealed air conduction greater than bone conduction.  The 
remainder of the ear, nose, and throat examination was within 
normal limits.  The diagnosis was bilateral neurosensory 
hearing loss and constant tinnitus in both ears, dating back 
to the 1960s.  

In the decision of November 2, 1990, the Board found that the 
veteran's claim of entitlement to service connection for 
tinnitus was well grounded under 38 U.S.C. § 3007 (1990) and 
denied the claim on the merits.  After evaluating the 
evidence, the Board found as a fact that tinnitus was not 
present during the veteran's period of active service.  The 
Board implicitly found that tinnitus was not demonstrated 
until many years after service.  The Board said that 
postservice documentation of tinnitus was too remote from 
service to be related thereto.  The Board weighed the 
evidence and in effect held that the veteran did not have 
tinnitus dating back to noise exposure in service.  The Board 
entered a conclusion of law that tinnitus was not incurred in 
or aggravated by service.  

The Board said a number of things in its decision of November 
2, 1990, with which the undersigned does not agree.  Some 
errors were made in the decision.  38 U.S.C. § 354(b) 
compelled a finding that the veteran did indeed experience 
tinnitus in service.  All agree, including the previous 
Board, that the veteran was exposed to acoustic trauma in 
service.  However, the evidence was not indisputable that the 
veteran had experienced tinnitus continuously since service.  
Reasonable minds could find that the veteran did not 
experience tinnitus again after service until about 1989, and 
it was a question of fact whether the tinnitus diagnosed in 
1989 was related to the tinnitus he experienced in service.  
The VA examiner in 1989 chose to accept the veteran's 
recitation of history that the veteran had had tinnitus 
continually since the noise exposure in service, whereas the 
Board found differently.  The Board used its own medical 
judgment in deciding the veteran's claim in 1990.  The 
Board's decision of November 2, 1990, was prior to the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
before March 1, 1999) (Court) in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), holding that the Board may consider 
only independent medical evidence to support its findings. 

The point is that, if the error in not applying 38 U.S.C. A. 
§ 354(b) had not been made, it was still not absolutely clear 
that a different result would have ensued, that is, that the 
veteran's claim warranted an allowance.  While this Member of 
the Board might not agree with the Board's decision in 1990, 
the decision was made within the law and regulations and 
prevailing practice at the time.  The facts before the Board 
did not compel a finding or holding that had to be favorable 
to the veteran.  In short, clear and unmistakable error was 
not made.

The Moving Party and his representative have alleged that the 
Board's November 1990, decision was erroneous in that a 
transcript of a personal hearing held at the VA Regional 
Office in St. Louis, Missouri, June 1990 was not contained in 
the claims file; and the Board did not discuss and apply in 
its decision the provisions of 38 U.S.C.A. § 354(b) (1990).  
With regard to a transcript of the veteran's testimony at the 
hearing in June 1990, the claims file contained a notation 
that a recording of the hearing was on file with the Board.  
As the two Board members who signed the November 2, 1990, 
decision were present at the hearing and heard the veteran's 
testimony and arguments, there was no error in not 
associating a transcript of the hearing with the other 
evidence in the claims file.  The undersigned cannot say that 
if the transcript had been on record, the claim would have 
warranted only one conclusion: that chronic tinnitus was 
incurred in service.  

In conclusion, the Board's decision of November 2, 1990, did 
not involve CUE, and granting the motion to reverse the 
decision on that basis would not be correct.  
38 U.S.C.A. § 7111(a); 38 C.F.R. § 20.1403.  The Board points 
out to the veteran that this decision by the undersigned does 
not preclude him from reopening his claim of service 
connection for tinnitus based on new and material evidence.  
Such evidence would have to include another opinion from a 
physician or audiologist relating the veteran's tinnitus to 
noise exposure in service.  In view of the Court's decisions 
in Colvin and Graves v. Brown, 6 Vet. App. 166 (1994), the 
result may be different from that reached by the Board in 
1990.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  


ORDER

The motion for revision or reversal of the Board's November 
2, 1990, decision, denying entitlement to service connection 
for tinnitus, is denied.  




		
	BRUCE KANNEE
Member, Board of Veterans' Appeals


 


